PROMISSORY NOTE




June 29, 2015




FOR VALUE RECEIVED, Nogales Resources Corp., a Nevada Corporation, promises to
pay Misael Velasco Aguirre, on or before December 31, 2018, the amount of Seven
Thousand Dollars ($7,000) in the currency of the United States, plus simple
interest on the principal amount of this Promissory Note accrued at a rate of 6%
per annum.




Time shall be the essence of this Promissory Note.




This Promissory Note shall be governed by and constituted in accordance with the
laws of the State of Nevada.




NOGALES RESOURCES CORP.




Per /s/ Misael Velasco Aguirre

Misael Velasco Aguirre, Pres., CEO, CFO


































































